Citation Nr: 1020257	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran filed a timely notice of disagreement 
(NOD) of a May 2007 denial of entitlement to service 
connection for hepatitis C and B, drug abuse, and depression.


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk










INTRODUCTION

The Veteran served on active duty from March 1977 until 
September 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2009 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that the Veteran had not filed a timely notice 
of disagreement with respect to claims denied in the May 2007 
rating decision from the same RO.


FINDINGS OF FACT

1.  The RO denied claims for service connection for hepatitis 
C and B, drug abuse, and depression in a May 15, 2007, rating 
decision, of which the Veteran was notified in a letter dated 
May 29, 2007.

2.  The Veteran submitted a notice of disagreement with 
respect to the May 15, 2007, rating decision for the claims 
of hepatitis C and drug abuse on June 5, 2008, with a 
postmark date of June 4, 2008.


CONCLUSION OF LAW

The notice of disagreement to the rating decision of May 15, 
2007, denying the claims for service connection for hepatitis 
C and B, drug abuse, and depression, was not timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 
20.101(c), 20.200, 20.201, 20.302(a), 20.305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  The notice of disagreement and 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, that is, the RO. 38 C.F.R. § 20.300.  A claimant 
must file a notice of disagreement with a determination by 
the agency of original jurisdiction, here the RO, within one 
year from the date that the agency mails notice of the 
determination.  Otherwise, that determination will become 
final. The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a).  Whether a notice 
of disagreement or a substantive appeal has been filed on 
time is an appealable issue.  38 C.F.R. §§ 19.34, 20.101(c).

In May and June 2006, the Veteran submitted claims for 
entitlement to service connection for several disabilities, 
including hepatitis C, hepatitis B, drug abuse and 
depression.  In a May 15, 2007, rating decision, the RO 
denied service connection for the claimed disabilities and 
notified the Veteran of this rating decision in a letter 
dated May 29, 2007.  The cover letter of this rating decision 
expressly stated that an appeal must be filed within a one-
year period from the date of the letter.  Furthermore, a VA 
Form 4107 explaining the Veteran's rights to appeal the 
decision was enclosed in the letter.  

The Veteran submitted a notice of disagreement with respect 
to the hepatitis C and drug abuse claims on June 5, 2008, 
postmarked on June 4, 2008; the notice of disagreement is 
dated June 1, 2008.  The Veteran does not dispute the fact 
that he submitted his notice of disagreement more than one 
year after he was notified of the rating decision.  He 
requests, however, that VA provide a grace period for the 
short period of tardiness in submitting his notice of 
disagreement.

Because the evidence as outlined above is not in dispute, the 
question presented to the Board is purely legal.  
Specifically, should the Veteran's submission be deemed to be 
timely within the parameters of the statutes and regulations 
absent any consideration of good cause.  The answer to this 
question, unfortunately as it may be to the Veteran, must be 
no.

The time limit for filing either a notice of disagreement or 
a request for an extension of time in this case was May 30, 
2008, as the Veteran was notified of the denial of his claims 
in a letter dated May 29, 2007. The Veteran acknowledged that 
he was appealing the May 15, 2007, decision and the Board 
finds no reason for the Veteran to misunderstand the purpose 
of a notice of disagreement.  As described above, the cover 
letter of the rating decision instructed the Veteran that he 
had one year from the date of the letter to appeal.  The 
letter also invited the Veteran to call the RO if he had 
questions about the material and what he should do.

The rating decision and the VA Form 4107 are documents VA 
must send to a veteran to fulfill its duties to notify a 
claimant of VA procedures and the reasoning behind its 
decision so that the claimant can fulfill his responsibility 
by taking the next step and submitting a timely notice of 
disagreement if he does, in fact, disagree with the VA 
decision.  By providing this information, VA affords the 
claimant procedural due process

The Veteran here has not alleged that he did not receive the 
rating decision in May 2007 nor that his notice of 
disagreement was submitted prior to June 5, 2008.  
Furthermore, the Board notes that the postmark date, June 4, 
2008, is also after the deadline to submit a timely notice of 
disagreement.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) 
(noting that the statutory language for the NOD filing time 
limit is mandatory and jurisdictional in nature).  
Additionally, though the Veteran submitted documents to the 
VA in October 2007, March 2008 and April 2008, these 
documents did not express any disagreement or dissatisfaction 
in regard to the May 2007 rating decision.  The Board notes 
that a notice of disagreement is defined by regulation as 
"[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result"; it "must be in terms which can 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  38 C.F.R. 
§ 20.201 (1998); see also Buckley v. West, 12 Vet. App. 76, 
81-82 (1998); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

Unfortunately, as the evidence of record shows the Veteran 
did not timely submit a notice of disagreement to the rating 
decision in May 2007, denying service connection for 
hepatitis C and B, drug abuse, and depression, and the RO did 
not waive the timeliness of the notice of disagreement either 
implicitly or explicitly, the Board concludes that the 
Veteran's notice of disagreement was not timely filed and the 
rating decision in May 2007 denying service connection for 
hepatitis C and B, drug abuse, and depression, became final.  
38 U.S.C.A. § 7105.

As a final note, the Board points out that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)] do not apply to this appeal as the law as 
mandated by statute is dispositive of the claims.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The VCAA 
essentially clarifies VA's duty to notify claimants of any 
information that is necessary to substantiate a claim for 
benefits and codifies VA's duty to assist.  Thus, because the 
facts of this case are not in dispute and this case involves 
pure statutory interpretation, the VCAA is inapplicable and 
need not be further discussed.


ORDER

The May 15, 2007, rating decision that denied entitlement to 
service connection for hepatitis C and B, drug abuse, and 
depression was not timely appealed, and the appeal as to this 
issue is denied.




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


